Citation Nr: 0723249	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Ft. Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in April 2006, when it was 
remanded to schedule a Travel Board hearing.  In April 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's PTSD has been shown to be manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; it has not been manifested by 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.129, 4.130, 
Diagnostic Code (Code) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

While the veteran did not receive complete notice prior to 
the rating decision, an August 2004 letter provided certain 
essential notice before the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  It is notable that he 
submitted statements in December 2002 and July 2004 stating 
that he had no further evidence to submit.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a May 2006 letter informed the veteran of 
disability rating and effective date criteria.   

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in December 2002, June 
2004, and June 2006.  The veteran has not identified any 
other pertinent evidence that remains outstanding.  Thus, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim. 
B.	Factual Background

On VA Psychiatric Evaluation in October 2002, the veteran 
reported hypervigilance; jumpiness; nightmares on a nightly 
basis involving a particular incident when he tried to save a 
man's life by applying pressure to his wound; some difficulty 
with short-term memory (he stated he had a sharp long-term 
memory except for recalling dates); sluggishness; anhedonia; 
difficulty sleeping; hallucinations of primarily seeing 
Vietnamese in the shrubs around his house; anxiety; and 
occasional panic attacks.  Although he reported that he was 
bothered by PTSD symptoms on a daily basis, he stated that he 
had never been treated for PTSD nor seen anyone regarding his 
symptoms.  He admitted to having obsessive thoughts about a 
young man dying and his last breaths.  He was well-dressed 
and well-groomed.  On mental status evaluation, it was noted 
that he maintained fair eye contact; his thought processes 
were organized and goal directed; he had no involuntary 
movements; he was vigilant; he was alert and oriented to 
person, place, and time; he was able to recall 3 out of 3 
objects and spell the word "world" backwards; and his 
judgment and insight were fair to conversation.  An Axis I 
diagnosis of PTSD was given, along with diagnoses of major 
depression, anxiety, and alcohol abuse.  His Global 
Assessment of Functioning (GAF) score was 50.

In a September 2002 VA treatment note, the veteran reported 
his mood as "okay" and expressed his desire to appeal his 
PTSD rating; he felt down at times but remained hopeful.

On December 2002 VA examination, the veteran reported panic 
attacks that occured for a few minutes on a monthly basis; he 
was "amotivational" and had a low energy level; he became 
depressed on a weekly basis; he cried; he had difficulty 
sleeping with nightmares 2 to 3 times per week; he had 
difficulty concentrating and making decisions at times; he 
had suicidal thoughts, but no attempts; he was hypervigilant; 
and he experienced flashbacks of Vietnam approximately six 
times per month.  The examiner noted that the veteran's 
flashbacks were the only PTSD symptoms that had increased.  
Even though the veteran stated that he had a good 
relationship with his sister and children, he described his 
marriage of 28 years as "up and down."  He also informed 
the examiner that he had no close friends.  In the past 30 
years, the veteran had held 6 jobs.  He had been working as a 
retail designer for a year and a half; he denied any 
employment problems such as conflicts with supervisors, 
coworkers, and customers.  The examiner noted that the 
veteran's speech was clear and coherent; he was able to 
concentrate and answer the examiner's questions; his memory 
appeared to be adequate; no thought disorders were noted; and 
his affect was somewhat flat.  An Axis I diagnosis of chronic 
PTSD was given, along with diagnoses of depressive disorder 
and alcohol dependence.  His GAF score was 62.

On June 2004 VA examination, the veteran had satisfactory 
grooming and hygiene.  The veteran reported nightly 
nightmares and hypervigilance.  The examiner noted that the 
veteran expressed himself well during the interview, spoke in 
complete sentences, and was easily understood.  The examiner 
further noted that the veteran did not have any cognitive 
difficulty.  The veteran denied having any significant 
problems on the job and mentioned that he got along well with 
people at work; he did have some social contact away from 
work, but did not have many friends.  The examiner observed 
that the veteran was able to present fairly well during the 
interview and had adequate social skills and no increased 
PTSD symptoms.  Mental status examination revealed that he 
was able to track the conversation very well with no 
impairment of concentration; his memory appeared to be 
functionally intact; his thinking was logical and goal-
oriented and there were no indications of a thought disorder.  
The examiner further noted the veteran's excellent work 
history because he had been able to sustain employment for 
prolonged periods of time.  The examiner assigned him a GAF 
score of 65, noting that he was intellectually capable and 
should have no difficulty understanding and carrying out 
detailed as well as simple directions; his decision-making 
and judgment were intact.  Nonetheless, the examiner also 
noted that the veteran's stress tolerance was slightly 
reduced because of his PTSD.

On June 2006 VA examination, the veteran's hygiene and 
grooming were satisfactory; he was polite, courteous, and 
friendly throughout the examination; he was mildly socially 
withdrawn but not unpleasant; he was able to present himself 
in a reasonable social fashion and no unusual behaviors or 
mannerisms were noted; and he was open and verbal during the 
diagnostic interview and did not appear to be guarded or 
defensive.  He expressed himself well during the interview by 
speaking in complete sentences and his speech was easily 
understood.  The veteran reported that when he worked for an 
architectural firm in the past, he had difficulty taking 
orders from his superiors.  Although he recently began 
working at an engineering firm, he had been unemployed for 
much of 2005.  He admitted to a history of difficulty with 
supervisors; he was able to associate with others in a work 
setting, but kept these contacts to a brief and superficial 
level.  He stated that his moody behavior impacted his 
marriage and he spent a lot of time downstairs in his home to 
avoid conflict; he admitted that there was a fair amount of 
emotional distancing in the relationship.  Although he did 
have some social contact away from work, he did not have a 
lot of friends and described himself as a loner.  The veteran 
reported that he had continued to have nightmares 3 to 4 
times per week.  On mental status examination, the veteran 
appeared to be experiencing fairly significant anxiety; his 
affect was one of anxiety and was consistent with his 
underlying mood; he was able to track the conversation; his 
speech was normal in tone and pace and there was no 
impairment of concentration or attention span; his memory 
appeared to be functionally intact; and his thinking was 
logical and goal oriented and there were no indications of a 
thought disorder.  An Axis I diagnosis of PTSD was given and 
his GAF score was 60.  The examiner noted that the veteran 
had been able to sustain employment for prolonged periods of 
time and his judgment and insight appeared to be intact.  He 
noted that the veteran reported that he had fairly normal 
activities of daily living.  

At the April 2007 Travel Board hearing, the veteran's 
representative recounted various events in the veteran's life 
which demonstrated his PTSD.  He attended 3 colleges and was 
dismissed from one of the institutions.  The veteran admitted 
that his wife and children were scared of him because he 
abused alcohol in the past in their presence.  Nonetheless, 
the veteran stated that he had a good relationship with his 
children.  The veteran also testified that he suffered panic 
attacks whenever he heard loud noises; had suicidal thoughts; 
and had hallucinations.  Recalling his work experience, the 
veteran testified that he was the one to leave his jobs on 
his own volition.  Although he stated that he had problems 
taking orders, he said that he maintained good relations with 
his co-workers.  He also testified that he is currently not 
receiving any treatment or counseling for his PTSD.

C.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

PTSD is to be assigned a 30 percent rating where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech: panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 is assigned where there are "[s]erious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (i.e. no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers)."  A 
score of 61-70 is assigned where there are "[s]ome mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
relationships."  Id. 

VA examination reports from October 2002 to June 2006 show 
objective findings of anxiety, hypervigilance, chronic sleep 
disturbance, infrequent panic attacks, mild memory loss, 
depression, flattened affect, disturbances of motivation and 
mood, and some difficulty with relationships.  There is no 
documentation of symptoms such as thought disorder, speech 
problems, panic attacks more than once a week, difficulty in 
understanding complex commands or impairment of short- or 
long-term memory and no indication that the veteran has 
abnormal routine behavior, self-care or conversation due to 
PTSD.  The examiners consistently noted that the veteran was 
easy to understand and tracked the conversation well in all 
of the examinations.  There is no indication of significant 
time lost from work, and he is on no treatment regimen.  
Although he reported difficulty with superiors at work, he 
also reported that he got along well with fellow employees.  
While there has been evidence of flattened affect, 
disturbances of motivation and mood, and difficulty with 
relationships, symptoms of a gravity comparable to those in 
the criteria for a 50 percent rating are not shown, and 
occupational and social impairment with reduced reliability 
and productivity due to PTSD has not been demonstrated.  

The veteran's representative argues that the veteran's single 
GAF score of 50 on October 2002 VA examination shows that he 
is entitled to a higher disability rating.  However, several 
more recent scores are consistent with the criteria for a 30 
percent rating; the veteran's present level of disability is 
what is at issue.  See Francisco v. Brown, 7 Vet. App. 55 
(1994). 

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for PTSD, it is denied.


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
Holly E. Moehlmann
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


